Citation Nr: 1242802	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left elbow lateral epicondylitis.

2.  Entitlement to a rating in excess of 10 percent for right elbow lateral epicondylitis.

3.  Entitlement to an initial rating in excess of 10 percent for left hand arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right hand arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for left and right hand arthritis and assigned a 10 percent rating for each condition effective March 2, 2010.  The RO also continued 10 percent ratings for left and right elbow lateral epicondylitis.

In an April 2011 rating decision, the RO assigned an earlier effective date of January 12, 2010 for the Veteran's grant of service connection for left and right hand arthritis.

In a July 2010 statement, the Veteran indicated that he had last worked in 2003 and that he did not believe that VA understood how his conditions (identified as left and right hand arthritis, and left and right elbow epicondylitis)  impacted his ability to be gainfully employed.  This statement raises a claim for TDIU. The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim. In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Id. at 453-54. 


Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above. See also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA elbow examination was conducted in March 2010, and his most recent VA hand examination was in May 2010.  VA and private treatment records pertaining to the disabilities on appeal are dated through July 2010.

In an August 2011 statement, the Veteran reported that he had recently obtained treatment for arm pain from the VA Medical Center in Erie, Pennsylvania.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his conditions, the Board finds that new hand and elbow examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Therefore, the Veteran should be afforded new examinations for his service-connected disabilities, and his most recent VA treatment records should be obtained and associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. See Friscia v. Brown, 7 Vet. App. 294   (1995). The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) ; 38 C.F.R. §§ 3.103(a) , 3.326, 3.327, 4.16(a). An examination is warranted in this regard. 

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable. See 38 U.S.C.A. § 5103A(d)  (West 2002); Friscia v. Brown, 7 Vet. App. 294   (1995). Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record. 38 U.S.C.A. § 5103A . 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied concerning the Veteran's claim for a TDIU. 

2. Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he return the completed form to VA providing a complete employment history.

3.  The Veteran's VA treatment records from April 2010 through the present should be obtained from the VA Medical Centers in Omaha, Nebraska and Erie, Pennsylvania, and associated with the claims file.

4.  The Veteran's should then be scheduled for a VA examination with an appropriate VA examiner to determine the current severity of his bilateral elbow lateral epicondylitis and bilateral hand arthritis.  The claims file, including a copy of this remand, should be made available to the examiner.

Any indicated diagnostic tests and studies should be accomplished prior to the completion of the examiner's report.  The examiner should describe all pertinent symptomatology and findings associated with the Veteran's bilateral elbow epicondylitis and bilateral hand arthritis.  In particular, the examiner should discuss any associated limitation of motion or ankylosis of the elbows and hands.

The examiner should also discuss whether the Veteran's disabilities result in weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

5.  The Veteran's should be scheduled for a VA examination with an appropriate VA examiner to determine whether his service-connected disabilities render him unemployable. Is the Veteran unable to obtain or retain employment due only to his service-connected disabilities consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders? The claims file, including a copy of this remand, should be made available to the examiner.

Any indicated diagnostic tests and studies should be accomplished prior to the completion of the examiner's report.  The examiner should describe all pertinent symptomatology and findings.

6.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated, and the TDIU claim reviewed in the first instance.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


